             Case 2:20-cv-00698-JJT Document 1 Filed 04/08/20 Page 1 of 3



 1

 2

 3           1138 NORTH ALMA SCHOOL ROAD, SUITE 101
                       MESA, ARIZONA 85201
 4         Telephone: 480.461.5300 | Fax: 480.833.9392

 5   Erin H. Walz - #023853
     ehw@udallshumway.com
 6   Attorney for Defendants
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF ARIZONA
 9

10    Kevin Shine and Joanna Shine, in their
11    individual capacities and on behalf of NO. __________________________
      P.S., and P.S., a minor child,
12
                                         Plaintiffs,         NOTICE OF REMOVAL
13

14    v.

15    Deer Valley Unified School District; Dr.
16
      Curtis Finch, Superintendent; Chandler
      Evans; Brett Bowles; Gary Horowitz;
17    and, Dylan Baubles, all in their official
      and individual capacities,
18

19                                     Defendants.

20             Defendants Deer Valley Unified School District (“District”), Dr. Curtis Finch,
21   Chandler Evans, Brett Bowles, Gary Horowitz and Dylan Baubles (“Individual
22   Defendants”), who have been served to date with the Complaint referenced below, through
23   undersigned counsel and pursuant to 28 U.S.C. §1441(b), hereby notice the removal of the
24   above-captioned case, Maricopa County Superior Court Cause No. CV2020-002607, from
25   the Superior Court of the State of Arizona, county of Maricopa, and in support thereof
26   assert:
27             1.    Plaintiffs P.S., a minor, by and through her parents Kevin and Joanna Shine,
28   and Kevin and Joanna Shine, individually, have in their Complaint asserted claims against
           Case 2:20-cv-00698-JJT Document 1 Filed 04/08/20 Page 2 of 3



     the District for discrimination under the Americans with Disabilities Act and the
 1
     Rehabilitation Act, and §1983 claims against the Individual Defendants. Plaintiffs also
 2
     bring a claim against all Defendants for intentional infliction of emotional distress.
 3
            2.     Plaintiffs filed their Complaint against the Defendants in the Superior Court of
 4
     the State of Arizona, County of Maricopa under the caption, “Kevin Shine and Joanna
 5
     Shine, in their individual capacities and on behalf of P.S., and P.S., a minor child v. Deer
 6
     Valley Unified School District, Dr. Curtis Finch, Chandler Evans, Brett Bowles, Gary
 7
     Horowitz, and, Dylan Baubles, Cause No. CV2020-002607. A copy of that Complaint is
 8
     attached hereto as Exhibit 1.
 9
            3.     The Individual Defendants received formal notice of this pleading when
10
     copies of the Complaint along with a Summons were served upon them. The District has
11
     not yet been served.
12
            4.     This Notice of Removal is being filed within thirty days after initial service of
13
     the Complaint and is thereby timely filed under 28 U.S.C. § 1446(b).
14
            5.     All Defendants who have been served consent to the removal of this case from
15
     the Maricopa County Superior Court to the United States District Court, District of Arizona.
16
            6.     True and correct copies of all remaining pleadings currently on file with the
17
     Maricopa County Superior Court are attached as part of Exhibit 2.
18
            7.     A Notice of Filing Notice of Removal, a true and correct copy of which is
19
     attached as Exhibit 3, has been filed in the Arizona Superior Court, County of Maricopa, on
20
     behalf of Defendants.
21
            WHEREFORE, Defendants respectfully request that the above action now pending in
22
     the Arizona Superior Court, County of Maricopa, be removed to this Court.
23

24
            DATED this 7th day of April, 2020.
25

26
27

28
                                                    2
             Case 2:20-cv-00698-JJT Document 1 Filed 04/08/20 Page 3 of 3



                                                      UDALL SHUMWAY PLC
 1

 2
                                                      By: /s/ Erin H. Walz
 3                                                      Erin H. Walz
 4                                                      1138 N. Alma School Road, Suite 101
                                                        Mesa, Arizona 85201
 5                                                      Attorney for Defendants
 6
     ORIGINAL of the foregoing e-filed
 7   this 7th day of April, 2020 with a COPY mailed
     and emailed to:
 8

 9   Troy P. Foster
     Megan N. Weides
10   The Foster Group, PLLC
     518 East Willetta Street
11
     Phoenix, Arizona 85004
12   tfoster@thefosterlaw.com
13   By: /s/ Kimberly Zink
14           Kimberly Zink
     5704017.1/April 8, 2020/ 113474-58
15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                3
